Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
1.	Claims 151, 156, 165-166, 169-178, 180-182 and 185-204 are all the claims for this application.
2.	Claim 151 is amended and Claims 154 and 206-215 are canceled in the Response of 9/30/2021.
3.	Withdrawn Claims 175-177 and 180-182 are joined for examination. Claims 179 and 205 are canceled by Examiner’s Amendment set forth below.
4.	Claims 151, 156, 165-166, 169-178, 180-182 and 185-204 are all the claims under examination.

Information Disclosure Statement
5.	The IDS of 5/26/2021 has been considered and entered. The initialed and signed 1449 form is attached.

Withdrawal of Objections 
Specification
6.	The objection to the disclosure because of informalities is withdrawn. 
	Applicants have made a bona fide effort to correct the discrepancies of Table 26.



Withdrawal of Rejections 
Claim Rejections - 35 USC § 112, second paragraph
7.	The rejection of Claims 151, 154, 156, 165-166, 169-174, 178 and 185-214 (and 215)  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims and withdrawn for the pending claims.
	Applicants detailed explanation that bispecific format having representative substitutions as claimed were advanced in their characterization of forming preferential pairing using the LCCA followed by the SMCA as shown in Example 9.

Withdrawal of Objections
Specification
8.	The objection to the application for failing to have an abstract of the disclosure as required by 37 CFR 1.72(b) is withdrawn.  
Applicants have filed an abstract on a separate sheet.

Claim Objections
9.	The objection to Claim 151 because of informalities is withdrawn.  
Applicants have amended Claim 151 to recite the phrase “wherein L1 and L2 each comprise 


Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
10.	The rejection of Claims 151, 154, 156, 165-166, 169-174, 178 and 185-215 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims and withdrawn for the pending claims.
a) The rejection of Claims 151, 154, 156, 165-166, 169-174, 178 and 185-215 are indefinite for Claim 151 reciting the following:
“wherein H1 and H2 each comprise at least a heavy chain variable domain (VH domain) and a heavy chain constant domain (CH1 domain);
L1 and L2 each comprise at least a light chain variable domain (VL domain) and a light chain constant domain (CL domain);” is withdrawn.
Applicants have amended the claim to delete the open-ended phrase “at least.”

b) The rejection of Claims 151, 156, 165-166, 169-174, 178 and 185-214 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements is moot for the canceled claims and withdrawn for the pending claims.  
Applicants have amended Claim 151 to clarify that the H1, H2, L1 and L2 amino acid substitutions promote preferential pairing.

c) The rejection of Claims 154 and 215 for the meaning of “preferential” versus “greater” with respect to the pairing between H1/L1 and H2/L2 is moot for the canceled claims and withdrawn for the pending claims. 
Applicants have amended the claims to clarify that preferential pairing is regulated by the combination of substitutions in any one of elements (a)-(y) to mediate greater pairing compared to those domains absent of the recited amino acid substitutions.

EXAMINER’S AMENDMENT
11.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Landon Boring on 11/19/2021.
The application has been amended as follows: 
Claim 179 (Canceled).
Claim 205 (Canceled).

REASONS FOR ALLOWANCE
12.	The following is an examiner’s statement of reasons for allowance:
a) The IDS of 5/26/2021 is not found to contain any art references materially relevant to the patentability of the claimed invention.
b) The H1/L1 and H2/L2 substitutions in combination as instantly claimed for elements (a)-(v) of Claim 151 are found to be free from the art and represented by the cluster designs depicted in Table 26 of the specification to verify written description support and enablement for the designs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
13.	Claims 151, 156, 165-166, 169-178, 180-182 and 185-204 are allowed.
14.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643